DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-7 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/2022, 09/23/2021 and 09/09/2021 were considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “Linde type L zeolite (L-zeolite)” in line 3.  The term "type" renders the claim 1 indefinite because it is unclear what “type” was intended to convey.  See MPEP § 2173.05(b) II.
Claims 2-7 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mabande et al. (WO 2010/133565 A1, hereinafter “Mabande”), in view of Cortright et al. (L-zeolite-supported platinum and platinum/tin catalysts for isobutane dehydrogenation, Applied Catalysis A: General 129 (1995) 101-115, hereinafter “Cortright”).
In regard to claim 1, Mabande discloses a method/catalyst for dehydrogenating hydrocarbons, such as butane to butane (page 19, line 11 thru page 20, line 19).
Mabande discloses the catalyst for dehydrogenating hydrocarbons comprises (page 3, lines 14-34):
(i) A support comprising zirconium oxide (ZrO2), 10-99.9 wt% (page 12, lines 25-35). The recited zirconium oxide range of 0.1-20 wt% overlaps the zirconium oxide range of 10-99.9 wt% taught by Mabande, therefore the recited range is obvious.  See MPEP 2144.05.
(ii) An alkali metal or alkaline earth metal oxide, 0.1-15 wt% (page 11, lines 6-12). The recited alkali metal or alkaline earth metal range of 5-15 wt% overlaps the alkali metal or alkaline earth metal oxide, 0.1-15 wt% range of 0.1-15 wt% taught by Mabande, therefore the recited range is obvious.  See MPEP 2144.05.
(iii) Group VIII element such as platinum and palladium, and tin, 0.005-5 wt%, a ratio of tin to noble metal is from 1:1 to 10:1 (page 11, line 39 thru page 12, line 2) which directs the tin is in a range of 0.0025-4.5 wt% and the platinum and palladium is in a range of 0.0005-2.5 wt%. The recited platinum group metal and tin mass composition ranges are overlapped by the mass composition ranges taught by Mabande, therefore the recited range is obvious.  See MPEP 2144.05.
(iv) Zeolite as a hydrogen combustion composition. 
Mabande does not explicitly disclose the zeolite is L-zeolite.
Cortright discloses catalysts prepared by supporting tin and platinum in the potassium form of L-zeolite exhibit high activity and selectivity for isobutane dehydrogenation and resistance to deactivation (Abstract). Cortright discloses embodiment of Pt/Sn/K-L-zeolite catalyst (page 105, Table 2), and further discloses that L-zeolite can stabilize cluster-sized platinum particles within its channel (page 102, 2nd paragraph).  
It is noted that both the processes/catalysts of Mabande and Cortright direct a butane dehydrogenation in the presence of Pt, Sn and alkali metal such as K supported in a support.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the catalyst for dehydrogenating hydrocarbons of Mabande to provide the heterogeneous catalyst further comprising L-zeolite as taught by Cortright, because Cortright discloses embodiment of Pt/Sn/K-L-zeolite catalyst (page 105, Table 2) and further discloses that L-zeolite can stabilize cluster-sized platinum particles within its channel (Cortright, page 102, 2nd paragraph).  

In regard to claims 2 and 3, Mabande discloses the active component of alkali metal is potassium and/or cesium (page 16, lines 18-25).

In regard to claim 4, Mabande discloses Group VIII element such as platinum and palladium, and tin, 0.005-5 wt%, a ratio of tin to noble metal is from 1:1 to 10:1 (page 11, line 39 thru page 12, line 2).

In regard to claim 5, Mabande discloses the catalyst for dehydrogenating hydrocarbons is used in a dehydrogenation reaction of converting butane to butane (page 19, line 11 thru page 20, line 19), wherein the dehydrogenation reaction comprises: providing a feed gas, such as butane, and a heterogeneous catalyst to a fluidized bed at a temperature range of 550-660 [Symbol font/0xB0]C and a pressure range of 1-2 bar (page 20, lines 9-19).  Since the claimed reaction temperature and pressure ranges overlap the reaction temperature and pressure ranges taught by Mabande, the range recited in claim 5 is considered prima facie obvious. See MPEP 2144.05.

In regard to claim 6, Mabande discloses the hydrocarbon feed is provided with a cofeed comprising hydrogen (i.e., a diluent) (page 19, line 11 thru page 20, line 19).

In regard to claim 7, although Mabande, in view of Cortright, does not discloses the hydrogen volume composition range in the diluent gas, the claimed hydrogen volume composition range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the dehydrogenation operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the dehydrogenation end-products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772